DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 11/18/2020. Claims 1-7 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148989 A1 (“Cooper”) in view of US 2017/0316254 A1 (“Hariri”) in further view of US 2015/0177362 A1 (“Gutierrez”).

Regarding claims 1, 6, and 7, Cooper discloses a communication unit configured to perform communication and an output unit configured to output information as an image or a voice (see [0142] the vehicle 630 and/or mobile computing device 610 can implement video-recording and/or streaming. For example, the vehicle 630 can record video (e.g., driver) and stream the video to the mobile computing device 610 and/or network location. This feature can enable the user (and owner) of the vehicle to check the state of the vehicle when not in use, or to receive notification when the vehicle is in use by another person); 
an input unit configured to detect user input (see [0117] the controller 370 can interpret the input 381 (e.g., open door, turn ignition, etc.). More specifically, in response to receiving the input 381 over the communication port 384, the controller 370 can signal control 375 to one or more corresponding actuators 376); 
and the control unit is configured to execute a connection process to connect the driving assistance device to a terminal device wirelessly via the communication unit and output identification information on the terminal device as the image or the voice via the output unit after the driving assistance device is wirelessly connected to the terminal device (see [0130] Once the mobile computing device 210 is provided the digital key 215 from the network service, the mobile computing device can be brought into proximity with a chosen vehicle in order to pair the mobile computing device with the vehicle (420). In one implementation, the digital key 215, as provided by the network service 220, can be used to communicate an exchanged digital key 217 to the vehicle. In the pairing process, the mobile computing device 210 communicates the exchanged digital key 217 to the vehicle. The communication of the exchanged digital key 217 can be a one-time event. The vehicle can include programmatic components for communicating with the mobile computing device 210, including a receiver to receive the exchanged digital key).

Hariri discloses remote camera access to a vehicle where a control unit configured to perform driving assistance with use of a point on a map as a destination and executes a setting process to set the point determined by the terminal device as the destination for the driving assistance in a case where the control unit detects specified user input via the input unit after outputting the identification information on the terminal device (see [0013]-[0014] a vehicle of the disclosure can be operated in a remote access mode, allowing the vehicle to be accessed and started without a key, remote, fob, or short-range connection to a primary operator's mobile device. For example, the vehicle's primary operator may want to provide a parking attendant access to their vehicle, independent of a short-range wireless connection between their mobile device and the vehicle, for example. In addition to providing remote, secure vehicle access, a remote access mode for valet parking can include a set of permissions or restrictions that can be effect in the remote access mode, such as speed limits, geofences, required destination, and/or restricted access to the infotainment system, for example. In some examples, a speed limit, geofence, and/or required destination can be set in the remote access mode to ensure the vehicle will not be driven for any purpose other than parking the vehicle and retrieving it, for example).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hariri with the system disclosed by Cooper so that a vehicle can be accessed or operated via a short-range wireless connection to a wireless device (e.g. a smartphone, a key, a remote control, etc.) associated with a primary operator of the vehicle 
Cooper in view of Hariri is not explicit on execute a connection process to connect the driving assistance device to a terminal device wirelessly via the communication unit without performing pairing, however,
Gutierrez discloses proximity tags for vehicles where a connection process to connect the driving assistance device to a terminal device wirelessly via the communication unit without performing pairing (see at least [0099] If a mobile communication device 110 connects to the vehicle tag 130 while in the Pair0 401 or Disconnected 407 states, the vehicle tag 130 records the ID of the mobile communication device 110 and thereafter may connect to the mobile communication device 110 without going through a Pair0 state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Gutierrez with the system disclosed by Cooper in view of Hariri in order to provide a fast, easy, and effective system for ensuring that as user has possession of all of the important items they arrived with at a location before they leave (Gutierrez, [0003]).

Regarding claim 2, Cooper further discloses the control unit is configured to determine whether a received signal strength indicator in wireless communication between the terminal device and the driving assistance device or a distance between the driving assistance device and the terminal device calculated based on the received signal strength indicator satisfies a specified reference (see [0126] the processor 370 of the vehicle system 390 can further implement functionality to control the operation of the actuators 376 and/or vehicle based on the RVP 373. For example, the processor 370 can limit operation of the vehicle or components of the vehicle (e.g., navigation equipment) in response to determining that the device is in sufficient proximity to the driver seat that is likely in use by the driver); and 
(see [0130] Once the mobile computing device 210 is provided the digital key 215 from the network service, the mobile computing device can be brought into proximity with a chosen vehicle in order to pair the mobile computing device with the vehicle (420). In one implementation, the digital key 215, as provided by the network service 220, can be used to communicate an exchanged digital key 217 to the vehicle. In the pairing process, the mobile computing device 210 communicates the exchanged digital key 217 to the vehicle. The communication of the exchanged digital key 217 can be a one-time event. The vehicle can include programmatic components for communicating with the mobile computing device 210, including a receiver to receive the exchanged digital key).

Regarding claim 3, Cooper further discloses the control unit is configured to execute the connection process in a case where an occupant exists in the vehicle and the control unit determines that the received signal strength indicator or the distance satisfies the specified reference (see [0136] the location of the mobile computing device 210 can be determined within a vehicle (510). In particular, location of the mobile computing device 210 can be determined within or relative to the vehicle after either (i) pairing of the mobile computing device 210 with the vehicle, and/or (ii) the mobile computing device 210 signaling the digital key 215 to the vehicle. Within the vehicle, the location determination resource 360 of the mobile computing device 210 can determine, for example, one or more of the following: (i) a range of the mobile computing device 210 from a steering wheel or other reference point within the vehicle, (ii) the position of the mobile computing device 210 within the vehicle to within some tolerance X (e.g., ten centimeters), (iii) the seat closest that the mobile computing device 210 occupies or is closest to (e.g., where the user of the mobile computing device 210 is most likely located).

Regarding claim 4, Cooper further discloses when the connection process is executed, the driving assistance device and the terminal device are connected to each other wirelessly without performing pairing (see Abstract mobile computing device is operated to control a vehicle. A digital key for accessing a vehicle is stored for accessing the vehicle. Profile information is associated with the digital key for configuring operation and/or use of a vehicle. The profile information may include one or more outside parameters for implementing one or more pre-entry vehicle configurations. When one or more proximity conditions are detected as being satisfied as between the mobile computing device and the vehicle, a communication is sent to the vehicle in order to cause the vehicle to implement one or more pre-entry vehicle configurations. The communication can be based on the digital key and may specify the one or more outside parameters).

Regarding claim 5, Cooper further discloses the control unit is configured to notify the terminal device of identification information on the vehicle or the driving assistance device; and the control unit is configured to execute the setting process after the control unit notifies the terminal device of the identification information on the vehicle or the driving assistance device (see [0130] Once the mobile computing device 210 is provided the digital key 215 from the network service, the mobile computing device can be brought into proximity with a chosen vehicle in order to pair the mobile computing device with the vehicle (420). In one implementation, the digital key 215, as provided by the network service 220, can be used to communicate an exchanged digital key 217 to the vehicle. In the pairing process, the mobile computing device 210 communicates the exchanged digital key 217 to the vehicle. The communication of the exchanged digital key 217 can be a one-time event. The vehicle can include programmatic components for communicating with the mobile computing device 210, including a receiver to receive the exchanged digital key).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665